Citation Nr: 9905594	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement with this decision was received in January 1993.  
A statement of the case was issued in March 1993.  The 
veteran's substantive appeal was received later in April 
1993.  In May 1993, the veteran appeared and presented 
testimony at a hearing before a hearing officer at the RO.

By a Board letter dated July 1996, the veteran was informed 
that his motion for advancement on the docket pursuant to 38 
C.F.R. § 20.900(c) (1996) had been denied and that his appeal 
would remain in its current docket number order of 
consideration.  The Board further notes that in November 1996 
correspondence, the veteran canceled his request for a 
hearing before a Member of the Board.  The Board remanded the 
issue in February 1997 for additional development of the 
evidence.


FINDINGS OF FACT

1.  There is credible evidence of record that the claimed 
inservice stressors actually occurred.

2.  The veteran engaged in combat with the enemy.

3.  There is a clear diagnosis of PTSD caused by the in-
service stressors.



CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted. 38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records do not show any 
complaints, findings or diagnoses of PTSD during service.  
Form DD 214 shows that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal and the Army Commendation Medal.  His military 
occupational specialty was listed as supply specialist.  

The veteran's service personnel file shows that he was 
stationed in Vietnam from July 1967 to July 1968.  His 
principal duties were listed as unit supply specialist, 
message center clerk and administrative specialist.  It was 
indicated that he participated in the Vietnam Counter 
Offensive, Phase III.  

A January 1992 private outpatient treatment record shows that 
the veteran reported a tremendous amount of stress for the 
previous few years due to family problems.  He indicated that 
he had to take a menial job due to the poor economy.  He 
reported that he had been anxious, upset, stressed and noted 
return of previous gastritis/esophagitis symptoms.  The 
assessment was severe stress related gastritis, hypertension 
and anxiety.

In May 1992, the veteran submitted a statement detailing 
stressful events during service in Vietnam.  He reported that 
he served in Vietnam from July 1967 to July 1968 and his unit 
was the advisory team 70 attached to the 5th ARVN infantry 
division.  He indicated that the village station was Binh 
Doung.  He reported that he flew many hours each month to 
other villages, including Loc Ninh, Bear Cat Lamson.  He 
report that on one occasion, the helicopter he was in was 
completely destroyed, as well as his weapon.  He indicated 
that during the TET offensive, he witnessed constant mortar 
and rocket attacks.  He also reported a surprise attack and 
over 800 Vietcong were killed in a combined attack by jets, 
gunships, artillery and infantry.  He reported that, after 
the TET offensive, events occurred including the death of a 
12 year old child who had been given a grenade, a bicycle 
left at the gate with explosives and that, as Sergeant of the 
guard, he had to stop two men from killing each other.  

On VA examination in July 1992, the veteran reported that 
while serving in Vietnam, he was attached to Advisory Team 70 
and that his particular task was to fly in helicopters, being 
responsible to bring supplies and men to the front lines and 
also to take back the wounded and the dead.  He reported that 
a helicopter that he was just leaving was blown up and 
totally destroyed just moments after he got out.  He also 
reported that he witnessed the death of the young boy killed 
by a grenade.  He indicated that he had to place bodies and 
parts of bodies of the death in black body bags to be 
transported in the helicopter.  He also indicated that he was 
in almost daily contact with the enemy engaging in combat, 
including being ambushed.  He reported that he participated 
when his unit ran into the enemy and several of his comrades 
were killed.  The examiner noted that the veteran 
persistently reexperienced the past traumatic war events in 
recurrent distressing dreams of such events and recurring and 
intrusive very distressing recollections of past war 
experiences.  It was also indicated that he showed persistent 
avoidance of stimuli associated with traumatic experiences of 
the war and persistent symptoms of increased arousal.  The 
diagnoses were PTSD and dysthymia.  It was noted that 
psychosocial stressor included combat and that there were two 
main experiences which were clearly outside the range of 
usual human experience.

The veteran was seen for additional VA assessment on six 
occasions in July 1992.  The August 1992 report shows that he 
reported the following exposure to combat: that he was on an 
aircraft that came under enemy fire and on a helicopter was 
destroyed; that he spent much time in the field or at forward 
fire bases for re-supply; his unit received friendly or 
hostile incoming fire; he engaged the enemy in a firefight; 
he saw Americans and other troops killed and wounded; was 
surrounded by the enemy at least once.  He again reported 
traumatic combat events such as leaving a helicopter just 
before it was destroyed, experiencing numerous rocket and 
mortar attacks, evacuating the wounded and dead and seeing a 
Vietnamese child blown up by a grenade.  He also reported 
feeling a B-52 strike at Loc Ninh, witnessing two drunken 
American soldiers pointing loaded guns at each other, and he 
remembers that one of twin brother in a unit was killed and 
the other one flew the remains home.  He identified defense 
tactical area (DTA) as including village stations in Binh 
Doung, Loc Ninh, Bear Cat Lamson.  It was noted that the 
veteran was assessed for possible presence of PTSD by 
clinical interview, psychometric testing, mental status 
examination and psychophysiological laboratory assessment.  
The examiners indicated that the diagnosis included PSTD 
based on DSM-III-R profile and combat psychosocial stressors 
were noted.

In September 1992, the veteran furnished a statement 
indicating that he was unable to remember the dates of the 
previously reported stressors, although he believed that most 
of the occurrences happened around and during the TET 
offensive in January and February 1968.  He also reported 
that when the helicopter was destroyed, his weapon was also 
destroyed.  He noted that he had to bring a written statement 
to headquarters and was issued a new weapon.   

In May 1993, the veteran testified that while stationed in 
Vietnam he was assigned to work for Captain [redacted], a 
personnel officer.  He testified that his duties included 
flying in helicopters to deliver supplies and payroll.  He 
indicated that the base camps he went to included Phu Loi, 
Lam San, Bear Cat and Loc Ninh.  He indicated that the 
incident in which the helicopter was destroyed occurred 
around the 2nd or 3rd of September 1967.  He also testified as 
to the incidents previously reported, including when the 
child was killed by a grenade and being subjected to numerous 
attacks around the time of the TET offensive and that he had 
to pick up body bags.   

In June 1993, the veteran submitted a copy of a December 1967 
Letter of Appreciation written by [redacted], Captain, 
regarding the veteran.  Cpt. [redacted] noted that the veteran 
served by operating a message center and reproduction 
facility for an organization spread throughout a 5,500 square 
mile Division Tactical Area (DTA).  It was noted that during 
the six month period, the veteran often volunteered to 
accompany film runs to soldiers stationed in more isolated 
areas.  It was also noted that he gave invaluable assistance 
in accomplishing monthly pay missions which took them to all 
corners of the DTA, "often under other than favorable 
conditions".

Records of the Social Security Administration show that by 
Decision dated in July 1993, the veteran was awarded 
disability benefits on the basis of impairment due to severe 
PTSD and alcohol addiction.

In July 1994, the U.S. Army & Joint Services Environmental 
Support Group (ESG) responded to the RO's request for 
verification of the veteran's reported inservice stressors.  
Enclosed was an extract from the 1st Infantry Division 
Operational Report - Lessons Learned (OR-LL) for the period 
ending April 30, 1968.  It was indicated that the OR-LL 
described the division's significant activities in the area 
of Phu Loi, fire support bases (FSB), and night defense 
positions in the areas of operation Lam Som [Lan San] and the 
1968 TET offensive.  Summarizing the document, it was 
indicated that Phu Loi was subject to Vietcong and North 
Vietnam Army rocket, mortar and recoilless rifle attacks 
throughout the reporting period and that there was minor 
damage resulting from those enemy actions.  It was also noted 
that it was known that elements of the Military Assistance 
Command, Vietnam, Advisory Team 70, supported the 5th Army of 
the Republic of Vietnam.  However, it was noted that in order 
to provide information concerning the attack on his 
Headquarters base area and the helicopter incident, the 
veteran must provide more specific information.  

The claims file includes VA mental health clinic records 
dated from February 1993 to June 1997 showing that the 
veteran received ongoing treatment for PTSD.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. § 1110 (West 1991). 

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that a claimed in- 
service stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(f)(1998);  Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).  An opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  Cohen, supra.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f) (1998).

If a veteran alleges that he engaged in combat and there is 
no record of such activities, the Board must make a finding 
as to the credibility of the veteran's assertions that he 
engaged in combat. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Then the Board must make a finding whether the 
veteran engaged in combat. Id.  Whether the veteran engaged 
in combat is a question that is decided on the basis of the 
evidence of record in each case, and is determined through 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).  
If a veteran did not engage in combat, his own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 Vet. 
App 283 (1994); Zarycki, supra.

After a full review of the record, including the testimony of 
the veteran, the Board concludes that entitlement to service 
connection for PTSD is warranted.  The evidence of record 
shows that the veteran was stationed in Vietnam from July 
1967 to July 1968.  He has testified that he that engaged in 
combat with the enemy in that he was on an aircraft that came 
under enemy fire and on a helicopter was destroyed; that he 
experienced numerous rocket and mortar attacks; he engaged 
the enemy in a firefight; he saw Americans and other troops 
killed and wounded; was surrounded by the enemy at least 
once.  The veteran's service personnel records list the 
Vietnam Counter Offensive Phase III under the category 
"Campaigns".  This notation, along with his lay testimony 
and information received from the ESG regarding the exposure 
to combat by the unit he was assigned to, leads the Board to 
find that the veteran's testimony regarding his combat 
service in Vietnam to be credible and that he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  As there is a clear diagnosis of PTSD, credible 
supporting evidence that a claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressors, the Board finds that service connection 
for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

